By the Court. —
Lumpkin, J.
delivering the opinion.
We think the Court right in dissolving the injunction in this case. Indeed it ought never to have been granted, except as to the amount of the mistake claimed by the defendants.
The plaintiffs in the judgments, having credited their debt with the amount of the mistake, which they admit, as they should have done, and swore positively that that is all to which defendants are entitled; the equity of the bill is gone, so far as the injunction is concerned, and Wm. Rodahan must look to the final hearing for the balance which he claims. He states no special reason why he cannot get adequate redress in this way.
Judgment affirmed.